DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/4/20 has been entered. Claim 1 remains pending in the application. Claim 1 is rejected, as seen below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 as amended, lines 4-5, the claim now recites “a single door that opens and closes an opening in a vertical direction disposed in the shielding cover”.  However, it is unclear as set forth what is being set forth as “in a vertical direction”, i.e., the door itself, the opening and closing action, or the claimed “opening” that the door opens and closes.  Additionally, it is unclear as set forth in the claim what is intended to be set forth as “disposed in the shielding 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (U.S. Pub. No. 2018/0178301 A1) in view of Nishida et al. (U.S. Pub. No. 2016/0158906 A1). 
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because (1) a certified translation of said application has not been made of record in accordance with 37 CFR 1.55 (see MPEP §§ 215 and 216), and because (2) even if such a certified translation of the foreign priority application was filed (and even if such provides support in the manner required by 35 USC 112(a) for the present claim), the Toyama et al reference is available as prior art under 35 USC 102(a)(2), and pre-dates even the foreign filing date (6/29/2017) of the present application.  In particular, note that the foreign priority date of Toyama et al. is December 27, 2016, and that the translation of JP 2018-103330, which is the published version of the Japanese priority application for the Toyama application, is being made of record on the accompanying PTO-892, and provides support for the portions of Toyama et al. relied upon in this Office Action.
Regarding claim 1, Toyama discloses (Figures 1-5B) a machine tool (1)([0025-0026]) comprising a main spindle (60) defining an axis (such as, for example, the horizontal rotation axis of the spindle 60, which extends in the Z direction labeled in Figure 1; it is noted that Figure 
Moreover, Toyama discloses that the automatic tool changer (80) exchanges the tool (61) to be mounted to the main spindle (60) by rotating an arm (82)([0035])(see Figures 3A-3D), wherein rotation thereof “defines” a vertical rotation plane (such as a plane YX as seen in Figure 3C) that is indeed perpendicular to the aforedescribed horizontal axis (Z) “defined by” the main spindle (60) whereby the arm (82) enters into and exits from the machining space (see Figure 3C to see how the arm enters into the machining space of the main spindle 60 via the opening 88 made possible by the vertical movement of the door 84), the arm (82) being configured to grip and release the aforementioned tool (61)(see Figure 3D).
As to the limitation “wherein turning of the arm occurs simultaneously with a start of each of opening the door and closing the door”, it is noted that Toyama’s apparatus is inherently capable of performing such a function simply by actuating the aforementioned arm (82) at the same time that the door (84) begins opening, as evidenced by Figures 4, 5A, and 5B which show different timings for the arm (82) and the door (84). Moreover, Figure 4 explicitly supports the turning of the arm (82) occurring simultaneously with a start of the closing of the door (84). 
Furthermore, Toyama discloses (Figure 3C) that the automatic tool changer (80) approaches the main spindle (60) to exchange the tool (61), a first turning direction (counterclockwise direction) of the arm (82) toward the main spindle (60) and a first moving 
wherein after the automatic tool changer (80) exchanges the tool (61), a second turning direction (clockwise) of the arm (82) away from the aforementioned main spindle (60) and a second moving direction (downward movement) of the single door (84) to close the opening (88) are both oriented in the vertical direction (see Figure 3D)([0046]). 
However, a “shielding cover that covers the machining space of the main spindle” (60) such that the aforementioned single door (84) that opens and closes an opening (88) in a vertical direction is disposed in the shielding cover is not specifically disclosed – though it is not precluded.
Nishida discloses (Figures 1 and 8) a machine tool (1b) comprising a shielding cover (95) that covers the machining space of a spindle. Given Nishida’s disclosure, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Toyama’s machine tool (1) such that it too has a shielding cover that surrounds the outer periphery of the machine tool of Toyama as a whole (as it does in Nishida), and thus covers the machining space of the main spindle (60) as taught by Nishida. Doing so will protect the operators from the chips and debris generated during the machining process, thus enhancing the safety of the machine tool (see also paragraphs 0093-0094). Moreover, such a modification will mean that the aforementioned single door (84) taught by Toyama that opens and closes an opening (88) in the vertical direction (Figures 3A-3D)([0035][0037]) is disposed “in” (such as inside the periphery) the aforementioned shielding cover. 
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        2/3/21

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722